Citation Nr: 0307718	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased (compensable) evaluation for the 
residuals of a left Achilles tendon injury, on appeal from 
the initial grant of service connection.

(The issue of entitlement to service connection for avascular 
necrosis of the right hip with back and hip pain, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant served in the United States marine Corps 
Reserve, to include on period of active duty for training in 
June 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board is undertaking additional development on the issue 
of service connection for avascular necrosis of the right hip 
with back and hip pain, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.

It appears that the veteran is requesting service connection 
for the residuals of the graft site of the left lateral 
thigh.  This is referred to the RO for appropriate 
development.


FINDINGS OF FACT

The residuals of a left Achilles tendon injury are productive 
of tenderness, pain and limited motion.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals of a 
left Achilles tendon injury have been met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. § Part 4, 4.27, Diagnostic 
Codes 5299-5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher rating 
for residuals of a left Achilles tendon injury.  In November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002) [hereinafter "VCAA"].  Among other 
things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  The veteran was notified of 
the change in law in March 2001.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence necessary to complete his 
application for a claim for benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA examinations, and 
statements made by the veteran in support of his claim.  In 
addition, the RO has sent letters to the veteran advising him 
of the type of evidence required to complete his claim, and 
the veteran has responded by identifying all health care 
providers who have rendered treatment pertaining to his 
service-connected disability.  The Board is unaware of any 
additional evidence, which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131F-3d 1483 (Fed. 
Cir. 1997).

Service medical records disclose that while on active duty 
for training, in June 1973, the veteran received treatment 
for an injury to the Achilles tendon.  

Post service records relate that in July 1974, the veteran 
underwent surgical repair of the left heel chord with graft 
from the left thigh.  

A report of an October 1999 VA VA examination shows a 
13-centimeter well-healed scar over the Achilles tendon.  The 
ankle had 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  There was no tenderness to palpation, pain 
on motion or atrophy of the thigh.  X-rays showed no 
abnormality.  The diagnosis was left Achilles tendon rupture 
with surgical repair.  

In a January 2000 rating decision the RO granted service 
connection for residuals of left Achilles tendon injury.  A 
noncompensable evaluation was assigned.  The veteran appealed 
the initial assignment of the evaluation for the 
service-connected disability. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The veteran's service-connected Achilles tendon injury is 
currently evaluated as noncompensably disabling.  38 C.F.R. § 
4.124a, Diagnostic Code 5299-5217.  When an unlisted residual 
condition is encountered which requires an analogous rating, 
the first two digits of the diagnostic code present that part 
of the rating schedule most closely identifying the bodily 
part or system involved, with a "99" assigned as the last two 
digits representing all unlisted conditions.  
38 C.F.R. § 4.27.  Under Diagnostic Code 5271, limitation of 
motion in an ankle is rated 20 percent when marked and 10 
percent when moderate.  Normal range of motion in an ankle is 
considered to be 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

Reports of private X-ray studies conducted in July 2000 and 
August 2001 indicated that veteran's left ankle was normal. 

A VA examination was conducted in July 2000.  Examination of 
the ankle revealed a well healed scar over the left Achilles 
tendon.  There was thickening and tenderness of the distal 
Achilles tendon.  On range of motion studies, dorsiflexion 
was 10 degrees and plantar flexion was 30 degrees.  The 
veteran complained of calf muscle pain on the range of motion 
study.  On strength testing he had 4/5 plantar flexion of the 
left foot.  

While the veteran's Achilles tendon disability does not 
necessarily equate to moderate or marked limitation of 
motion, his primary complaint, as can be seen is of pain.   
The Board must discuss the impact of pain and other factors 
as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, pain on 
motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors articulated in 
38 C.F.R. § 4.45.  These include less movement than normal 
(due to ankylosis, limitation or blocking, adhesions, tendon-
tie-up, contracted scars, etc.); more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); impaired ability to execute 
skilled movements smoothly; and swelling, deformity or 
atrophy of disuse.  If the veteran experiences any of these 
factors, the Board is to discuss whether any of these factors 
entitle the veteran to a compensable rating under any of the 
diagnostic codes.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45. 

The Board is presented with clear evidence of painful and 
limited motion.  Moreover, the appellant is competent to 
report his symptoms.  As residual physical findings are shown 
and with consideration of 38 C.F.R. §§ 4.5 and 4.40, a 
compensable evaluation for disability due to pain involving 
the left ankle is warranted.  In reaching this conclusion, 
the Board notes that while the veteran is competent to report 
pain, these complaints of pain do not exceed the criteria for 
the current 10 percent rating.  He has not identified any 
functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The VA physician 
commented that pain could certainly limit his functional 
ability, however, it was not feasible medically to express 
this in terms of limitation of motion.  The record does not 
show that the veteran experiences incoordination, weakened 
movement, or excess fatigability due to his disability.  The 
Board finds that the functional limitations due to pain are 
assessed in assigning the appropriate percentage rating under 
the diagnostic code.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 
4.40, Part 4.

The Board notes that the surgical scar was reported as well 
healed and there was no evidence that it was objectively 
painful.  Accordingly, the Board finds that a separate 10 
percent rating for a painful scar is not warranted.

The Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.
ORDER

Entitlement to an increased rating of 10 percent for the 
residuals of a left Achilles tendon injury, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

